Name: 84/15/EEC: Commission Decision of 22 December 1983 amending Council Decision 82/735/EEC as regards the list of establishments in Bulgaria approved for the purposes of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  agri-foodstuffs
 Date Published: 1984-01-19

 Avis juridique important|31984D001584/15/EEC: Commission Decision of 22 December 1983 amending Council Decision 82/735/EEC as regards the list of establishments in Bulgaria approved for the purposes of importing fresh meat into the Community Official Journal L 016 , 19/01/1984 P. 0040 - 0041*****COMMISSION DECISION of 22 December 1983 amending Council Decision 82/735/EEC as regards the list of establishments in Bulgaria approved for the purposes of importing fresh meat into the Community (84/15/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1), 5 and 18 (1) (a) and (b) thereof, Whereas a list of establishments in Bulgaria approved for the purposes of the importation of fresh meat into the Community was drawn up initially in Council Decision 82/735/EEC (3), as amended by Commission Decision 83/104/EEC (4); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (5) has revealed that the level of hygiene of one establishment has altered since the last inspection; whereas, consequently, it is advisable to limit, for reasons of hygiene, Community approval of that establishment; Whereas, for that establishment, it is necessary, for reasons of hygiene, to take special measures regarding entry into the Community of meat which has been produced therein; Whereas, to this end, it is necessary, on the one hand, to fix a final date for the introduction into Community territory of meat originating in that establishment and, on the other hand, to require a special reference in the health certificate concerning the date before which such meat was produced; Whereas the inspection revealed, moreover, that the conditions in one approved establishment were such as to warrant the immediate temporary suspension of its approval; whereas Commission Decision 83/562/EEC (6) suspends approval pending a final decision; whereas the withdrawal of the approval given to the establishment should be confirmed; Whereas it is, therefore, necessary to amend the list of establishments; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 82/735/EEC is hereby replaced by the Annex hereto. However: (a) fresh meat from the establishment authorized to appear until 30 June 1984 on the annexed list may be introduced into Community territory until 15 July 1984; (b) the health certificate accompanying fresh meat sent from the establishment referred to at point (a) from 1 July 1984 must bear the reference 'fresh meat obtained before 1 July 1984'. Article 2 The approval granted to establishment No 26 appearing on the initial list is hereby withdrawn. Decision 83/562/EEC is hereby repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 December 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 311, 8. 11. 1982, p. 16. (4) OJ No L 66, 12. 3. 1983, p. 14. (5) OJ No L 108, 26. 4. 1983, p. 18. (6) OJ No L 329, 25. 11. 1983, p. 21. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // // // 1,3 // PIGMEAT Slaughterhouse and cutting plant 1.2.3 // // // // 3 (1) (2) // Combinat Rodopa Levski // Levski // // // (1) Until 30 June 1984. (2) For non-frozen fresh meat only.